Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 20, line 1, ---17--- has been deleted.
In claim  21, line 1, ---17--- has been deleted.
In claim 23, line 1, ---17--- has been deleted.
Claims  1-14,16,18, 20-21,23, and 25-26 are allowed.  The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  method of assembling a position sensing arrangement configured to sense the position of a revolute joint attaching a first shaft and a second shaft of an articulated structure having  a magnetic sensor assembly and a disc having a first magnetic ring with j magnetic pole pairs and a second magnetic ring with k magnetic pole pairs, where Ij-kI>1, a boundary of the disc being constrained by the articulated structure, the method having 
The prior art does not disclose a position sensing arrangement mounted to an articulated structure comprising a revolute joint attaching a first shaft and a second shaft, the position sensing arrangement having a combination of : a first magnetic ring having j magnetic pole pairs; a second magnetic ring having k magnetic pole pairs, the second magnetic ring being immovable relative to the first magnetic ring; and a magnetic sensor assembly configured to detect the relative position of the first shaft and the second shaft; wherein j and k are co-prime and Ij-kI>1; wherein the position sensing arrangement is configured to sense position of the revolute joint of the articulated structure, the first magnetic ring and the second magnetic ring being mounted to one of the first shaft and the second shaft such SMR H:4840-0118-8306.1-8-Docket No.: 66LK-294323-US that the first magnetic ring, the second magnetic ring and the revolute joint are all permitted to rotate about the same axis and the magnetic sensor assembly being mounted to the other of the first shaft and the second shaft, wherein the second magnetic ring is radially separated from the first magnetic ring by a depend from allowed claim 12, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Marshall et al (pat# 10,627, 260) disclose rotary encoder.
Takahashi et al (Pat# 9,976,874) disclose Magnetic encoder device and rotation detection 
Device.
	Reiner et al (Pat# 7,339,370) disclose a position and torque sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867